DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2021-10-21 has been entered.  Applicant’s amendments to the specification and claims overcome each and every objection and 112(b) rejection previously set forth in the Final Office Action mailed 2021-08-04.  The status of the claims is as follows:
Claims 1-17 remain pending in the application.
Claims 1, 9, and 17 are amended.
Claims 18 and 19 are new.
Response to Arguments
Applicant’s arguments with respect to rejections under 35 USC 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 9, 10, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Haines et. al. (US 2014/0026002 A1; hereinafter “Haines”).
As per Claim 1, Zhou teaches an electronic apparatus comprising: a display; a storage storing a content and metadata for the content therein; and a processor (Zhou, Page 1836 Section 4.2, discloses:  “We use GoogLeNet Inception V3 model [23] for training the tampered face classifier. Faces are resized to 299 × 299 and provided as input to the CNN.”  Here, Zhou discloses using GoogLeNet, which is Google’s software implementation of a neural network.  This implies the use of a computer, with processor and a storage.  The storage stores content (“faces”).  It also stores “metadata” which is just “data about data”, and this “metadata” can be any additional data about the facial image.  As it has been established that Zhou is using a computer, this also implies the existence of a display.)
obtain information on a degree to which at least one artificial intelligence model contributes to generation of the content based on meta data (Zhou, pg. 1831 Abstract, discloses:  “We propose a two-stream network for face tampering detection.”  Zhou, pg. 1835 Section 4.2, reveals the source of the face tampering:  “To this end, we created a dataset utilizing one iOS app called SwapMe [2] and an open-source face swap application called FaceSwap [1]. Given a source face and a target face, they automatically replace the target face with the source face. Then, post processing such as boundary blurring, resizing and blending is applied to the tampered face, which makes it very difficult to visually distinguish the tampered from authentic images.”  Here, Zhou discloses face swapping apps SwapMe and FaceSwap.  Face swapping apps are commonly known in the art to utilize an artificial intelligence model. For example, SwapMe is an app by FacioMetrics, and Business Standard (“Facebook buys facial recognition tech startup FacioMetrics”) states:  “FacioMetrics specializes in using AI to give facial image analysis capabilities to applications that run on smartphones”.  Also, as shown in the “Prior Art Not Relied Upon” below, the author of FaceSwap discloses using a neural network for facial alignment in Kowalski et. al. (“Deep Alignment Network: A convolutional neural network for robust face alignment”).  Thus, Zhou discloses obtaining information on a degree to which at least one artificial intelligence model contributes to generation of the content (the image including the face) based on meta data.  “Meta data” is simply “data about data”, and Zhou, Pg. 1837 Section 4.4, discloses:  “As shown in Figure 7, it is clear that our method learns the tampering artifacts created by the applications.”  Here, the “artifacts” may be considered “meta data”. Also, the “degree to which” the AI model contributes is a measure of whether or not an AI model is responsible for the swapped portion of the image.)
receive authentication of at least one artificial intelligence model based on at least the obtained information on a degree to which at least one artificial intelligence model contributes to generation of the content (Zhou, Pg. 1833 Section 3, discloses:  “The face classification stream is a CNN trained to classify whether a face image is tampered or authentic. Thus, it learns the artifacts created by the tampering process.”  Here, Zhou discloses detecting if a face image is “authentic”.  This is done using at least one artificial intelligence model (“a CNN”).  As shown above, the tampering is the result of a face swapping app (at least one artificial intelligence model).  Thus, Zhou discloses receiving authentication of at least one AI model (the CNN, “of” meaning “produced by”), based on a degree to which at least one AI model (face swapping app) contributes to generation of the content.  If the degree is zero (not tampered), then the authentication is true.)
However, Zhou suggests, but does not explicitly teach an electronic apparatus comprising: a display; a storage storing a content and metadata for the content therein; and a processor (Zhou, Page 1836 Section 4.2, discloses:  “We use GoogLeNet Inception V3 model [23] for training the tampered face classifier. Faces are resized to 299 × 299 and provided as input to the CNN.”  Here, Zhou discloses using GoogLeNet, which is Google’s software implementation of a neural network.  This implies the use of a computer, with processor and a storage.  The storage stores content (“faces”).  It also stores “metadata” which is just “data about data”, and this “metadata” can be any additional data about the facial image.  As it has been established that Zhou is using a computer, this also implies the existence of a display.)
Haines explicitly teaches an electronic apparatus comprising: a display; a storage [storing a content and metadata for the content therein]; and a processor (Recall above that Zhou discloses content and metadata for the content.  Haines, Para [0121], discloses:  “The methods discussed herein are also suited to be executed by a computer. The computer implemented can be any conventional computing device, such as a PC (such as a desktop computer), server, single or multiprocessor device, handheld device (such as a phone), or device that includes different processors working together across any bus or network (such as a cloud computing environment). These computing devices can be capable of multithreaded or single threaded processing in some embodiments.”  Here, Haines discloses a computer with a processor, which also must include memory in order to be able to function.  Haines also discloses a “desktop computer” which includes a display, as does a “handheld device (such as a phone)”.  
Zhou and Haines are analogous art because they are both in the field of endeavor of user interfaces of electronic devices.
It would have been obvious before the effective filing date of the claimed invention to combine the classifier of Zhou with the computer and display of Haines.  One of ordinary skill in the art would be motivated to do so in order to have an efficient way of providing a user with useful information on which to act or make decisions (Haines [0009]:  “The present invention provides software mechanisms that facilitate the association of errors to assist in the determination of root cause errors versus follow-on errors. The present invention also provides software mechanisms to facilitate simplified displaying of errors to assist operators in determining root cause errors.”)
The combination of Zhou and Haines further teaches control the display to display information indicating the degree to which the at least one artificial intelligence model contributes to generation of the content, based on at least the authentication (Recall that Haines teaches a display.  Zhou, Pg. 1837, Figure 7, discloses: 
    PNG
    media_image1.png
    632
    796
    media_image1.png
    Greyscale

Here, Zhou discloses controlling the display to display information indicating the degree to which the AI model contributes to generation of the content (“red denotes high probability of tampering, and blue denotes low probability of tampering”).  It shows which portions of the picture may have been produces by AI, and this is based on the authentication process (the running through the CNN).  Here, the “degree” could be considered the probability, or even which sections of the picture have the probability above a certain threshold.  Thus, there are 2 different ways this display may be considered to be according to the degree of AI model contribution).

As per Claim 2, the combination of Zhou and Haines teaches the electronic apparatus as claimed in claim 1.  Zhou teaches wherein the metadata includes information on at least one of: a name of the artificial intelligence model used to generate the content, a learning object used in learning of the artificial intelligence model, the degree to which the artificial intelligence model contributes to the generation of the content, or work content that the artificial intelligence model performs to generate the content.  (Recall that “metadata” is simply “data about data”.  Zhou, as shown above, discloses “the degree to which the artificial intelligence model contributes to the generation of the content”.  Zhou, Pg. 1836 Section 4.2 also discloses:  “In order to avoid learning application-specific features, we train our model on one dataset and test on the other dataset. We train on FaceSwap training subset and test on SwapMe test subset. This is because tampering quality of FaceSwap is not as good as SwapMe. We do this for two reasons. On one hand, it might take attackers considerable effort to improve the tampered image in order to confuse the viewer. On the other hand, tamper detection algorithms typically will not know the specific technique attackers used to tamper images. We use the 705 FaceSwap tampered images and 1400 authentic images for training, and 300 SwapMe tampered images together with 300 authentic images for testing. The face-level tampering detection ROC curve and corresponding AUC are used for evaluation.” Here, Zhou also discloses keeping track of the name of the AI model used to generate the content (FaceSwap or SwapMe), which is metadata used to determine how the training and test sets are constructed).

As per Claim 9, Claim 9 is a method claim corresponding to electronic apparatus Claim 1.  Claim 9 is rejected for the same reasons as Claim 1.

As per Claim 10, Claim 10 is a method claim corresponding to electronic apparatus Claim 2.  Claim 10 is rejected for the same reasons as Claim 2.

As per Claim 17, Zhou teaches generate metadata for content based on each of one or more artificial intelligence models works to generate the content, and to transmit the metadata (Zhou, Page 1836 Section 4.2, discloses:  “We use GoogLeNet Inception V3 model [23] for training the tampered face classifier. Faces are resized to 299 × 299 and provided as input to the CNN.”  Here, Zhou discloses using GoogLeNet, which is Google’s software implementation of a neural network.  This implies the use of a computer, and thus an “electronic apparatus”.  “Metadata” is just “data about data”, and may be an indication of whether or not a piece of data is tampered or authentic.  Zhou, pg. 1831 Abstract, discloses:  “We propose a two-stream network for face tampering detection.”  Zhou, pg. 1835 Section 4.2, reveals the source of the face tampering:  “To this end, we created a dataset utilizing one iOS app called SwapMe [2] and an open-source face swap application called FaceSwap [1]. Given a source face and a target face, they automatically replace the target face with the source face. Then, post processing such as boundary blurring, resizing and blending is applied to the tampered face, which makes it very difficult to visually distinguish the tampered from authentic images.”  Here, Zhou discloses face swapping apps SwapMe and FaceSwap.  Face swapping apps are commonly known in the art to utilize an artificial intelligence model.  Zhou, Pg. 1837 Figure 7, discloses producing a map:  “In CAMs, red denotes high probability of tampering, and blue denotes low probability of tampering.”  Thus, Zhou discloses generating metadata (the map) for content that is based on the work of one or more AI models (face swap apps).  Zhou transmits the metadata to a display terminal as shown in the Figure 7.)
obtain information on a degree to which at least one artificial intelligence model contributes to generation of the content based on meta data (Zhou, pg. 1831 Abstract, discloses:  “We propose a two-stream network for face tampering detection.”  Zhou, pg. 1835 Section 4.2, reveals the source of the face tampering:  “To this end, we created a dataset utilizing one iOS app called SwapMe [2] and an open-source face swap application called FaceSwap [1]. Given a source face and a target face, they automatically replace the target face with the source face. Then, post processing such as boundary blurring, resizing and blending is applied to the tampered face, which makes it very difficult to visually distinguish the tampered from authentic images.”  Here, Zhou discloses face swapping apps SwapMe and FaceSwap.  Face swapping apps are commonly known in the art to utilize an artificial intelligence model. For example, SwapMe is an app by FacioMetrics, and Business Standard (“Facebook buys facial recognition tech startup FacioMetrics”) states:  “FacioMetrics specializes in using AI to give facial image analysis capabilities to applications that run on smartphones”.  Also, as shown in the “Prior Art Not Relied Upon” below, the author of FaceSwap discloses using a neural network for facial alignment in Kowalski et. al. (“Deep Alignment Network: A convolutional neural network for robust face alignment”).  Thus, Zhou discloses obtaining information on a degree to which at least one artificial intelligence model contributes to generation of the content (the image including the face) based on meta data.  “Meta data” is simply “data about data”, and Zhou, Pg. 1837 Section 4.4, discloses:  “As shown in Figure 7, it is clear that our method learns the tampering artifacts created by the applications.”  Here, the “artifacts” may be considered “meta data”. Also, the “degree to which” the AI model contributes is a measure of whether or not an AI model is responsible for the swapped portion of the image.)
receive authentication of at least one artificial intelligence model based on at least the obtained information on a degree to which at least one artificial intelligence model contributes to generation of the content (Zhou, Pg. 1833 Section 3, discloses:  “The face classification stream is a CNN trained to classify whether a face image is tampered or authentic. Thus, it learns the artifacts created by the tampering process.”  Here, Zhou discloses detecting if a face image is “authentic”.  This is done using at least one artificial intelligence model (“a CNN”).  As shown above, the tampering is the result of a face swapping app (at least one artificial intelligence model).  Thus, Zhou discloses receiving authentication of at least one AI model (the CNN, “of” meaning “produced by”), based on a degree to which at least one AI model (face swapping app) contributes to generation of the content.  If the degree is zero (not tampered), then the authentication is true.)
However, Zhou suggests, but does not explicitly teach an electronic apparatus; a terminal apparatus configured to; and a display (Zhou, Page 1836 Section 4.2, discloses:  “We use GoogLeNet Inception V3 model [23] for training the tampered face classifier. Faces are resized to 299 × 299 and provided as input to the CNN.”  Here, Zhou discloses using GoogLeNet, which is Google’s software implementation of a neural network.  This implies the use of a computer, and thus an “electronic apparatus”.  Zhou, as shown above, discloses a display showing a heat map indicating probability of tampering by an AI model.  This requires the use of a terminal apparatus with a display.)
Haines explicitly teaches an electronic apparatus; a terminal apparatus; and a display (Haines, Para [0121], discloses:  “The methods discussed herein are also suited to be executed by a computer. The computer implemented can be any conventional computing device, such as a PC (such as a desktop computer), server, single or multiprocessor device, handheld device (such as a phone), or device that includes different processors working together across any bus or network (such as a cloud computing environment). These computing devices can be capable of multithreaded or single threaded processing in some embodiments.”  Here, Haines discloses a “computer” which is an “electronic apparatus”, and a “handheld device (such as a phone)”, which is a “terminal apparatus”.  Haines also discloses a “display”, as a desktop computer comes with a monitor, and also the phone has a display.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhou and Haines, for at least the reasons recited in Claim 1.
The combination of Zhou and Haines further teaches cause to display, on a display, information indicating the degree to which one or more artificial intelligence models contribute to generation of the content -8-KIM et al.Atty Docket No.: JAR-6280-0244Appl. No. 16/254,952Response to OA dated 08/04/2021based on at least the authentication transmitted from the (Recall that Haines discloses a display. Zhou, Pg. 1837, Figure 7, discloses: 
    PNG
    media_image1.png
    632
    796
    media_image1.png
    Greyscale

Here, Zhou discloses controlling the display to display information indicating the degree to which the AI model contributes to generation of the content (“red denotes high probability of tampering, and blue denotes low probability of tampering”).  It shows which portions of the picture may have been produces by AI, and this is based on the authentication process (the running through the CNN).  Here, the “degree” could be considered the probability, or even which sections of the picture have the probability above a certain threshold.  Thus, there are 2 different ways this display may be considered to be according to the degree of AI model contribution.  As shown above, the probability to generate the map is transmitted from the processor of the electronic apparatus to the display of the terminal apparatus).

As per Claim 18, the combination of Zhou and Haines teaches the electronic apparatus as claimed in claim 1 and a processor (see Rejection to Claim 1).  Zhou teaches wherein the processor is further configured to update the metadata based on at least the degree to which at least one artificial intelligence model contributes to generation of the content, based on at least receiving authentication of at least one of artificial intelligence model.  (Recall that Haines teaches a processor.  Recall that “metadata” is simply “data about data”.  Zhou, as shown above, discloses “the degree to which the artificial intelligence model contributes to the generation of the content”.  Zhou, Pg. 1837 Figure 7 Caption, discloses updating this metadata, by updating the heat map:  “red denotes high probability of tampering, and blue denotes low probability of tampering”.  This is based on the degree to which the AI contributes to the generation of the content, and is based on receiving authentication produced by an AI model as stated in Zhou, Pg. 1833 Section 3:  “The face classification stream is a CNN trained to classify whether a face image is tampered or authentic. Thus, it learns the artifacts created by the tampering process.”)

As per Claim 19, Zhou teaches the electronic apparatus as claimed in claim 1 and a processor (see Rejection to Claim 1).  Zhou teaches wherein the obtained information on the degree to which at least one artificial intelligence model contributes to generation of the content comprises first degree of contribution value obtained by processor itself and second (Recall that Haines teaches a processor.  Zhou, Pg. 1837 Figure 7 Caption, discloses:  “red denotes high probability of tampering, and blue denotes low probability of tampering”.  Zhou, Pg. 1834 End of Section 3.2, discloses:  “As a face might contain multiple patches, we then take the average score for the patches in the face region as the final score for the face.”  Here, Zhou discloses a score indicating probability of tampering across the face.  Zhou, Pg. 1834 Section 3.3, discloses: “At test time, the final score for a face q is obtained by simply combining the output scores of the two streams”.  Here, Zhou discloses a “final score”, and also Pg. 1832 Figure 2 Caption states:  “Finally, the scores of two streams are fused to recognize a tampered face.”  Thus, Zhou is disclosing a “score” to “recognize a tampered face”.  This is a “second degree of contribution value” obtained by an AI model.  Zhou is making a binary decision (tampered / authentic) based on a score, as Zhou Pg. 1836 discloses a “True Positive Rate” and a “False Positive Rate”.  In order to make a binary decision (positive or negative) based on a score, this implies the use of a threshold (“first degree of contribution value”).  As this application is being run on a computer, this threshold is a “first degree of contribution value” is “obtained by the processor” (as disclosed by Haines below) as it is part of the computer program to detect the tampered face.  If the difference between the two (second degree of contribution value – first degree of contribution value) is negative / less than zero (zero being “a predetermined value”), then the “final score” of “probability of tampering” is less than the threshold, which means there is a low probability of tampering.  Thus in this case, the program receives an authentication from the AI model, indicating a degree to which at least one artificial intelligence model contributes to generation of the content, the degree being zero, as it is not the result of a face swap AI.)

Claims 3-4 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Zhou and Haines in view of Taryn Southern (accessed from https://web.archive.org/web/20180104114549/https://www.youtube.com/watch?v=XUs6CznN8pw, accessed via WebArchive on 2018-01-04).
As per Claim 3, the combination of Zhou and Haines teaches the electronic apparatus as claimed in claim 2 and a processor (see Rejection to Claim 1).  However, the combination of Zhou and Haines does not teach wherein the processor is configured to control the display to display information indicating the degree to which each artificial intelligence model contributes to the generation of the content based on the metadata based on a plurality of artificial intelligence models being used to generate the content.
Taryn Southern teaches wherein the processor is configured to control the display to display information indicating the degree to which each artificial intelligence model contributes to the generation of the content based on the metadata based on a plurality of artificial intelligence models being used to generate the content.  (Recall that Haines teaches a processor.  Taryn Southern, Page 1, discloses:  “Music composed by Amper AI”, “Still Image AI Art by Most Famous Artist”, and “Video AI Art by Deep Dream Generator”.  Here, Taryn Southern discloses controlling the display to display information indicating the degree to which each AI model contributes to generation of the content based on the metadata, wherein the metadata is the description of the video uploaded to YouTube.  Here, 3 AI models generated the content, and the display on YouTube shows the degree (which parts of the composition) to which each contributed.)
Taryn Southern and the combination of Zhou and Haines are analogous art because they are both related to machine learning, and Taryn Southern is reasonably pertinent to the combination of Zhou and Haines, as they both display contributions of AI (see MPEP 2141.01(a) “Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention)”.
It would have been obvious before the effective filing date of the claimed invention to combine the idea of displaying the contribution of an AI model of the combination of Zhou and Haines, with the displaying of the contributions of multiple AI models of Taryn Southern.  Zhou, Pg. 1835 Section 4.1, discloses 2 different AI models:  “To this end, we created a dataset utilizing one iOS app called SwapMe [2] and an open-source face swap application called FaceSwap [1].” Zhou also suggests that each of these leaves specific artifacts on Page 1836 Section 4.2:  “In order to avoid learning application-specific features, we train our model on one dataset and test on the other dataset.”  However, while Zhou chooses not to learn application-

    PNG
    media_image2.png
    344
    337
    media_image2.png
    Greyscale

Here, Zhou shows an image with multiple faces, and they swap one face to create two images, one with SwapMe, and one with FaceSwap.  One of ordinary skill in the art will appreciate that one could simply use both FaceSwap and SwapMe on the same image, for two different faces, so that the image consists of tampering by both AI models on two different faces.  In such a 

	As per Claim 4, the combination of Zhou, Haines, and Taryn Southern teaches the electronic apparatus as claimed in claim 3 and a processor (see Rejection to Claim 1).  Taryn Southern teaches wherein the processor is configured to obtain the degree to which each of the plurality of artificial intelligence models contribute to the generation of the content based on at least one of: a work time and an amount of work of each of the plurality of artificial intelligence models for generating the content, and to update the metadata based on the obtained degree of contribution.  (Recall that Haines teaches a processor.  Taryn Southern, Page 1, discloses:  “Music composed by Amper AI”, “Still Image AI Art by Most Famous Artist”, and “Video AI Art by Deep Dream Generator”.  Here, Taryn Southern discloses that the degree to which each AI model contributes is an “amount of work” (music, still image art, video art). While numeric quantities are not given, such a portion may be considered “an amount of work”).
	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Taryn Southern and the combination of Zhou and Haines for at least the reasons cited above in Claim 3.

As per Claim 11, Claim 11 is a method claim corresponding to electronic apparatus Claim 3.  Claim 11 is rejected for the same reasons as Claim 3.

As per Claim 12, Claim 12 is a method claim corresponding to electronic apparatus Claim 4.  Claim 12 is rejected for the same reasons as Claim 4.

Claims 5, 8, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Zhou and Haines in view of Sony CSL (accessed from https://web.archive.org/web/20180101033724if_/https://www.youtube.com/watch?v=LSHZ_b05W7o, accessed via WebArchive on 2018-01-01).
	As per Claim 5, the combination of Zhou and Haines teaches the electronic apparatus as claimed in claim 2 and a processor (see Rejection to Claim 1).  Sony CSL teaches wherein the processor is configured to control the display to display information on a learning object used in learning of the artificial intelligence model based on the metadata.  (Recall that Haines teaches a processor.  Sony CSL, Page 1, discloses:  “Scientists at SONY CSL Research Lab have created the first-ever entire songs composed by Artificial Intelligence: "Daddy's Car" and "Mister Shadow". The researchers have developed FlowMachines, a system that learns music styles from a huge database of songs. Exploiting unique combinations of style transfer, optimization and interaction techniques, FlowMachines composes novel songs in many styles. "Daddy's Car" is composed in the style of The Beatles. French composer Benoît Carré arranged and produced the songs, and wrote the lyrics. The two songs are excerpts of albums composed by Artificial Intelligence to be released in 2017.”  Here, Sony CSL discloses an artificial intelligence model (“FlowMachines”) used to generate content (songs).  Sony CSL displays information on a learning object (Beatles music) used in learning of FlowMachines.  This information is included in the metadata of the video uploaded to YouTube, and the display is thus based on the metadata.)
Sony CSL and the combination of Zhou and Haines are analogous art because they are both related to machine learning, and Sony CSL is reasonably pertinent to the combination of Zhou and Haines, as they both display contributions of AI (see MPEP 2141.01(a) “Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention)”.
It would have been obvious before the effective filing date of the claimed invention to combine the idea of displaying the contribution of an AI model to identify tampering of the combination of Zhou and Haines, with the displaying of the learning information used for the AI models of Sony CSL.  The combination of Zhou and Haines with Sony CSL would result in identifying tampering by an AI application, and also displaying what types of images have been used, or may have been used, in order to train the particular AI that performed the tampering. Displaying the information allows the user to easily and quickly identify the learning information of the AI models and one of ordinary skill in the art would be motivated to make the combination in order to improve the model of Zhou and Haines, such that it provides more information to a user trying to identify and investigate tampered images (Zhou, Pg. 1831:  “The consequence would be even more serious if manipulated images are used for political or commercial purposes”).

As per Claim 8, the combination of Zhou and Haines teaches the electronic apparatus as claimed in claim 2 and a processor (see Rejection to Claim 1). Sony CSL teaches wherein the (Recall that Haines teaches a processor.  Sony CSL displays information on the work content that the AI model performs: “Exploiting unique combinations of style transfer, optimization and interaction techniques”, which is based on a plurality of works being used to generate the content:  “’Daddy's Car’ is composed in the style of The Beatles”, wherein the Beatles catalog comprises a plurality of works.)
	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Sony CSL and the combination of Zhou and Haines for at least the reasons cited above in Claim 5.

As per Claim 13, Claim 13 is a method claim corresponding to electronic apparatus Claim 5.  Claim 13 is rejected for the same reasons as Claim 5.
As per Claim 16, Claim 16 is a method claim corresponding to electronic apparatus Claim 8.  Claim 16 is rejected for the same reasons as Claim 8.

Claims 6-7 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Zhou, Haines, and Sony CSL in view of Sklarz et. al. (US 2002/0087389 A1; hereinafter “Sklarz”).
As per Claim 6, the combination of Zhou, Haines, and Sony CSL teaches the electronic apparatus as claimed in claim 5 and a processor (see Rejection to Claim 1). However, the combination of Zhou, Haines, and Sony CSL does not teach wherein the processor is configured to control the display to display information on the learning objects having different characteristics based on the metadata based on learning objects having different characteristics being used in the learning of the artificial intelligence model.
Sklarz teaches wherein the processor is configured to control the display to display information on the learning objects having different characteristics based on the metadata corresponding to learning objects having different characteristics being used in the learning of the artificial intelligence model.  (Recall that Haines teaches a processor.  Sklarz, Para [0248], discloses using a basic AI algorithm (regression) as part of a calculation to estimate home value (i.e., AI generated content):  “The VYH appraisal engine generates an appraisal (i.e., a sales price prediction or valuation) using output from the trend engine, output from the comparable market analysis engine, or a combination of outputs from those engines. To generate an appraisal, a user completes and submits query pages similar to the ones generated by the trend engine, and selects a geographic area within a user-selectable radius or rectilinear distance from the subject property. Optionally, additional proximity parameters can be used to restrict the property data submitted to the appraisal engine. The appraisal engine incorporates the information provided by the user in the sales price prediction algorithms to calculate an appraisal tailored to the subject property or to a specific market segment. For instance, increasing the weighting of "proximity to grade schools" would boost sales prices for properties targeting buyers with grade school age children. Proximity to recreational, professional, and other facilities affects weightings (coefficients) in the regression analysis and similar modeling techniques used to calculate a predicted sales price.”  Here, Sklarz discloses that comparable market analysis is part of the AI algorithm to estimate the home value, and thus discloses learning of the artificial intelligence model.  Sklarz, Para [0248], discloses displaying information on the learning objects (comparable properties) with different characteristics (Beds, Baths, etc):  “FIG. 24 shows a predicted sales price, or appraisal, generated by the comparable market analysis engine together with statistical information that analyze a subject property selected by a user with the properties selected by the user as input into the comparable market analysis engine.”  Sklarz, Fig. 24, clearly shows that information about the learning objects (properties) is displayed.  A column of the display is based on metadata about the learning objects (“price”).  For a clearer explanation, Sklarz Fig. 24 is provided below)

    PNG
    media_image3.png
    667
    938
    media_image3.png
    Greyscale

Sklarz and the combination of Zhou, Haines, and Sony CSL are analogous art because they are both in the field of endeavor of software application development, and specifically applications comprising user interfaces that deliver content, as per Sklarz [0016]:  “The user interface provides display of information outputs and decision tool outputs, entry of queries, and navigation within the VYH service. The preferred embodiment uses a Web browser as the user interface. The Web browser communicates with one or more servers that host the Value Your Home server software.”
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the display of the AI model name and single learning object name of the combination of Zhou, Haines, and Sony CSL, with Sklarz’s display of information on the plurality 

As per Claim 14, Claim 14 is a method claim corresponding to electronic apparatus Claim 6.  Claim 14 is rejected for the same reasons as Claim 6.

As per Claim 7, the combination of Zhou, Haines, Sony CSL, and Sklarz teaches the electronic apparatus as claimed in claim 6 and wherein the processor is configured to control the display to display information on the learning objects having different characteristics (see Rejection to Claim 6) and information indicating the degree of contribution (see Rejection to Claim 1). However, the combination of Zhou, Haines, Sony CSL, and Sklarz does not teach display in a hierarchy structure.
Haines teaches display in a hierarchy structure. (Haines, Para [0104], discloses “By switching to a tree view via button 610, a user may display a graph of the parent-child relationships”. Haines, Figure 6B, shows the layout of the tree view, which is a type of hierarchy structure.  Examiner’s Note: In the instant specification [99]-[102] and Figure 5, Applicant appears to be disclosing a tree view, with cascading parent-child relationships.  From [102]:  “For example, "Jones" is connected to "Jane" and "Gogh", which are the learning objects, and "Jane" is again connected to "Kim Hong Do" and "Rembrandt", which are the learning objects.”)
Haines and the combination of Zhou, Sony CSL, and Sklarz are analogous art because they are both in the field of endeavor of user interfaces of electronic devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the display of grouped data (i.e., properties with greater price) of the combination of Zhou, Sony CSL, and Sklarz, with Haines’ hierarchy view, which would result in the user having the ability to expand the view and see the constituent components of the grouped data. The modification would have been obvious because one of ordinary skill in the art would be motivated to provide more details to the user to understand how the content was generated. (Haines [0104]: “By switching to a tree view via button 610, a user may display a graph of the parent-child relationships to better understand what happened”).

As per Claim 15, Claim 15 is a method claim corresponding to electronic apparatus Claim 7.  Claim 15 is rejected for the same reasons as Claim 7.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kowalski et. al. (“Deep Alignment Network: A convolutional neural network for robust face alignment”) discloses using artificial intelligence to perform face alignment, which is used in face swap applications.
Korshunova et. al. (“Fast Face-swap Using Convolutional Neural Networks”) discloses using artificial intelligence to perform face-swapping.
Zhang et. al. (“Automated face swapping and its detection”) discloses using machine learning to detect the use of automated face swapping applications.
Tariq et. al. (“Detecting Both Machine and Human Created Fake Face Images In the Wild”) discloses using machine learning to detect the use of machine created fake face images.
Cai et. al. (“Behavior enhanced deep bot detection in social media”) discloses identifying content produced by bots in social media.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD A SIEGER whose telephone number is (571)272-9710. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/L.A.S./Examiner, Art Unit 2126                                                                                                                                                                                                        
/NICHOLAS KLICOS/Primary Examiner, Art Unit 2145